FAIRCHILD, Chief Judge,
concurring.
I concur in setting aside the ICC decision and remanding for further proceedings.
I agree with Judge Sprecher that when the Commission, on the remand it solicited, decided that its earlier decision (by Division I) could not be sustained, it was appropriate and eminently sensible to call for more current financial data. I also agree that under the circumstances it was an abuse of discretion to deny cross-examination with respect to this evidence. This was a significant denial of procedural rights and is, alone, sufficient for setting aside the decision.
If that ground were not present, I would nevertheless conclude that the decision is an inadequate demonstration that factual material was properly addressed and choices rationally made within the range of administrative discretion. I am mindful of the presumption that agency action is properly based and decided upon, but it seems to me *1084that the several stage history of this proceeding has pretty well eroded the presumption. I agree with Judge Sprecher that the decision left gaps, some of which are too significant to be deemed rationally filled because of a presumption of administrative propriety.